Mr. Justice Higbee delivered the opinion of the court. On January 26, 1883, William Ruppert and James P. Adams executed their joint note of that date, for the sum of $150, payable to Catherine Adams, two years after date with interest at the rate of eight per cent, per annum from date. Certain payments were afterwards from time to time made by Ruppert, and the same were indorsed on the note by Miss Adams as follows: “Interest paid for one year.” “Due January 26, 1890, $120.00.” “This note paid up to $95.80 July 26, 1890.” “Paid Nov. 6th, 1896, $6.00.” “Paid May 12th, 1897, $5.00.” Subsequently James P. Adams died, and afterwards, on May 10, 1904, the note was filed as a claim against his estate, the affidavit of Miss Adams filed therewith stating that there was “due on said note $95.80 with -interest from July 26,1890, less the credits above mentioned of $6.00 and $5.00 made thereafter.” The County Court refused to allow the claim, and on appeal to the Circuit Court there was a trial without a jury, a finding in favor of appellee and a judgment against appellant for costs. The payments made by Ruppert upon the note were sufficient to keep it alive as against him, although more than ten years had elapsed since its maturity; but it is claimed by appellee that notwithstanding such payments, the Statute of Limitations can be invoked as a bar to a recovery upon this claim against the estate of James P. Adams under the facts shown by the evi- • dence, and the question so raised is the only one submitted by the record for the determination of this court. Appellant offered in support of her case on the trial in the Circuit Court the note in question and the testi- ■ mony of a witness, L. Adams, a brother of appellant, and the said James P. Adams, deceased. He testified that he knew of appellant getting Buppert to do some work for her which was to be credited on the note in 1896; that James P. Adams was at witness’ house a few days after the work was done and at that time appellant told James P. that Buppert had done the work and that she was crediting the work on the note; that James P. told her he wanted her to get all she could out of Buppert, he said he would have to pay the balance; “to get all she could in work or anything to pay •the balance; as near as I can remember he told her to get all she could out of Buppert, either work or money or anything. He said he would have to pay the note.” Witness also testified that in May, 1897, as he was taking his sister to the train, James P. came to the wagon in which they were and paid her $10 on a note he owed her, at the same time asking her if she had gotten any money out of Buppert on his note, and that she told him she had gotten $5 from him just a few days before. He told her Buppert ought to have given her more money on the note, to collect all she could from him. In the case of Granville v. Young, 85 Ill. App. 167, it is said by the court: “We are of opinion that when payments are made from time to time by one joint-debtor, with the knowledge, consent and ratification of the other, the running of the statute is arrested as to both the joint debtors.” The doctrine above laid down is approved and adopted by this court in the case of McDonald v. Weidmer, 103 Ill App. 390, where the question of the ratification of payments made by a joint maker of a note was under consideration and cases bearing upon the question discussed. In the case last named appellant, when informed by the holder of the note, that the joint maker of a note with him had made a payment upon the same, replied he “was glad of it and hoped he would get all of it out of him,” and the court says: “Such language is not the expression of dissent or disapprobation, but is the language of approval and satisfaction. -From it appellee would have been fully warranted in receiving subsequent payments from appellant as authorized and desired by him.” It was there held that appellant by the language used by him, as above set forth, assented to and ratified the payment previously made by his joint maker. The language used in this case by appellee when the payment was made by Euppert upon the note in 1896, tended to show beyond question that James P. assented to the payment already made by Euppert and fully authorized appellant to receive subsequent payments from him. On being told of the payment made in 1897, James P. said that Euppert ought to have given appellant more money on the note; and again authorized her to collect all she could from Euppert. These words expressed no dissent with what had been done and would have authorized her to receive still further payments from Euppert, had they been offered by him. In any event, appellant was authorized by James P. to receive the payment made in 1897 by his express direction in 1896 to get all she could out of Euppert, and we are of opinion that the language used by James P. soon after the payment was made in 1896 assented to and ratified the receipt of that payment by appellant. In accordance with the views above expressed, the judgment of the court below will be reversed and the cause remanded. 'Reversed and remanded.